OPINION — AG — THE PETITIONER IN A PROCEEDING TO TERMINATE PARENTAL RIGHTS UNDER 10 Ohio St. 1965 Supp., 471-475 [10-471] — [10-475], HAS THE GENERAL RESPONSIBILITY FOR THE COST OF PUBLICATION OF NOTICE AND THAT SUCH COST MAY BE PAID FROM THE COURT FUND OF A COUNTY OR FROM A GENERAL FUND APPROPRIATION FOR JUVENILE COURTS WHERE SUCH APPROPRIATION HAS BEEN MADE. CITE: OPINION NO. 65-343, 20 Ohio St. 1961 883 [20-883], 10 Ohio St. 1965 Supp., 472 [10-472] (PENN LERBLANCE) FILENAME: m0000969 L. E. RADER DEPARTMENT OF WELFARE ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 30, 1967 OPINION — AG — THE PETITIONER IN A PROCEEDING TO TERMINATE PARENTAL RIGHTS UNDER 10 Ohio St. 1965 Supp., 471-475 [10-471] — [10-475], HAS THE GENERAL RESPONSIBILITY FOR THE COST OF PUBLICATION OF NOTICE AND THAT SUCH COST MAY BE PAID FROM THE COURT FUND OF A COUNTY OR FROM A GENERAL FUND APPROPRIATION FOR JUVENILE COURTS WHERE SUCH APPROPRIATION HAS BEEN MADE. CITE: OPINION NO. 65-343, 20 Ohio St. 1961 883 [20-883], 10 Ohio St. 1965 Supp., 472 [10-472] (PENN LERBLANCE)